EXHIBIT 10.2

 

LOGO [g823393g0429123938985.jpg]   

 

 

RESTRICTED STOCK UNIT AGREEMENT

 

GRANTED TO

  


GRANT DATE

  

NUMBER OF
RESTRICTED STOCK UNITS

  

SOCIAL
INSURANCE NUMBER

[Name]

[Street Address]

[City Province Postal Code]

[Country]

  

 

mm/dd/yyyy

  

 

xxxxx

  

 

xxx-xxx-xxx

 

1.

This Grant. Apogee Enterprises, Inc., a Minnesota corporation (the “Company”),
hereby grants to the non-employee director named above (the “Director”), as of
the above grant date and on the terms and conditions set forth in this
restricted stock unit agreement (the “Agreement”) and in the Apogee Enterprises,
Inc. 2019 Non-Employee Director Stock Plan, as amended from time to time (the
“Plan”), the number of restricted stock units set forth above (the “Restricted
Stock Units”). Capitalized terms used in this Agreement which are not defined
herein shall have the meanings given to such terms in the Plan.

 

2.

Vesting and Forfeiture. Except as provided below, the Units shall vest as to 1/3
of the Units on each of the first three anniversaries of the Grant Date (each, a
“Vesting Date”). In the event the Director resigns, declines to stand for
reelection or is removed as a director of the Company prior to the vesting date,
the unvested Units held by the Director at such time shall be immediately and
irrevocably forfeited. Notwithstanding the foregoing, in the event the
Director’s service on the Company’s Board of Directors terminates by reason of
the Director’s Retirement, death or Disability, the unvested Units held by the
Director at such time shall vest as of the date of such termination of service.
In the event of a Change in Control of the Company, the unvested Units held by
the Director at such time shall immediately vest.

 

3.

Rights with Respect to the Units. The Director shall not have any rights of a
holder of Shares unless and until Shares are actually issued to the Director
after vesting as provided in this Agreement. However, the Director shall
accumulate an unvested right to dividend amounts on Restricted Stock Units if
cash dividends are declared on the underlying Shares on or after the Grant Date.
Each time a dividend is paid on Shares, the Director shall accrue an amount
equal to the amount of the dividend payable on the Director’s Restricted Stock
Units on the dividend record date (a “Dividend Equivalent”). The accrued
Dividend Equivalent amounts shall be subject to the same vesting, forfeiture and
share delivery terms in Sections 2 and 4 herein as if they had been awarded on
the Grant Date. The Director shall not be entitled to Dividend Equivalents with
respect to dividends declared prior to the Grant Date. All Dividend Equivalent
amounts accumulated with respect to forfeited Restricted Stock Units shall also
be irrevocably forfeited.

 

4.

Payment and Issuance of the Shares. Shares with respect to vested Units
(together with corresponding cash Dividend Equivalents) shall be paid as soon as
administratively feasible (but no more than 60 days) after the applicable
Vesting Date (or, in the case of a qualifying termination or Change in Control
as provided in Section 2 above, after such event). The Company shall promptly
issue the Shares in the Director’s name and may, at its option, issue the Shares
by book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company. Upon issuance of
the Shares, the corresponding Units shall be cancelled.

 

5.

Restrictions on Transfer. The Units, the right to Dividend Equivalents and the
right to receive Shares may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered, other than by descent in
accordance with the beneficiary designation procedures established by the
Company (if any), and no attempt to transfer the Units, the right to Dividend
Equivalents and the right to receive the Shares, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to the Units, Dividend Equivalents or
the Shares.

 

1



--------------------------------------------------------------------------------

6.

Income Taxes. The Director is liable for any federal, state and local income or
other taxes applicable upon the receipt of the Shares, the lapse of restrictions
relating to the Shares or the subsequent disposition of any of the Shares, and
the Director acknowledges that he or she should consult with his or her own tax
advisor regarding the applicable tax consequences.

 

7.

Acknowledgment. This award of Restricted Stock Units shall not be effective
until the Director dates and signs the form of Acknowledgment below and returns
a signed copy of this Agreement to the Company. By signing the Acknowledgment,
the Director agrees to the terms and conditions of this Agreement and the Plan
and acknowledges receipt of a copy of the prospectus related to the Plan.

 

ACKNOWLEDGMENT:

           APOGEE ENTERPRISES, INC.

 

 

    

By:                                          
                                       

[Name]

Chief Executive Officer and President

DIRECTOR’S SIGNATURE

 

 

DATE

 

    

                                                             
                                    

SOCIAL SECURITY NUMBER      DATE

 

2